Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following rejections under section 103 are maintained:

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 20 and 26-30 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al., Oncology Report, 2009, 21:1113-1121 (Zhang).

Zhang et al teaches obtaining a biological sample from subjects diagnosed with breast cancer (page 1114, see "patients"), determining CCR5 level and CCR5 ligand (same CCL5) expression (page 114, see "reagents"; note figures 1 and 2), and an increased in CCR5 expression when compared to a control sample (same as normal tissue) is correlated with breast cancer (title; abstract) and metastasis (page 1119, right column, paragraph 1; page 1120, left column, paragraph 3 and 4). Zhang et al teaches treating Her2 positive breast cancer cells (same MCF-7) with anti-CCR5 antibody (same as CCR5 antagonist) reduced breast cancer cell progression and invasion (page 1118, 
Zhang et al. does not specifically teach administering a CCR5 inhibitor to a subject suffering from a HER2 positive cancer. One of ordinary skill in the art at the time the invention was made would have been motivated to modify the method of Zhang et al. to administering a CCR5 inhibitor to a subject with HER2 positive breast cancer to treat HER2 breast cancer in order to better treat HER2 positive breast cancer, because Zhang et al. teaches that anti-CCR5 antibody reduced HER2 positive breast cancer cell invasion and progression. Regarding claims 27-29, performing the method of Zhang et al. will naturally inhibit the spread of the cancer form the primary tissue to a secondary site, reduction of colonization of cells of "about" 40, since inhibition of CCR5 is known to reduce breast cancer cell progression and invasion. Regarding claim 30, it would be obvious that the anti-CCR5 antibody will be administered intravenously, intraperitoneally, or by infusion because antibodies are administered in such manners.
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the method of Zhang et al. to administering a CCR5 inhibitor to a subject with HER2 positive breast cancer to treat HER2 breast cancer in order to better treat HER2 positive breast cancer, because Zhang et al. teaches that anti-CCR5 antibody reduced HER2 positive breast cancer cell invasion and progression.

Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
Here, the reasonable expectation of success is provided by Zhang since Zhang reasonably demonstrates that anti-CCR5 antibody reduced HER2 positive breast cancer cell invasion and progression.  Applicant provides no objective evidence to the contrary.  


Claims 15, 16, 18, 20, 21 and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Clark et al. (US20080261978A 1) as evidenced by Sci Finder, 20080261978A 1-compound 673-cas no. 376348-65-1 _2008 (Clark).
Clark teaches a method of treating cancer metastasis, including breast cancer, comprised of administering different chemokine receptor inhibitors (paragraphs 0006, 0030, 0557 and 0664). As evidenced by SciFinder et al., Maravoric is one of the chemokine receptor inhibitor that is administered in the methods taught by Clark et al. Clark et al. further teaches administering the chemokine receptor inhibitors with another chemotherapeutic drug (paragraphs 0669-0671; table 2). Clark et al. teaches administering the drug orally (paragraph 0657-0659 and 0669). As evidenced by the instant specification, Maravoric of Clark et al. is capable of inhibiting the entry of CCR5- topic viruses into a CCR5-expressing CD4 T cell. Furthermore, as evidenced by the instant specification (figure 5), administering a chemokine receptor inhibitor in a subject with breast cancer as taught by Clark et al., will naturally inhibit the spread of the cancer form the primary tissue to a secondary site, reduction of colonization of cells of "about" 40%, since inhibition of CCR5 is known to reduce breast cancer cell progression and invasion.
In this way, those of ordinary skill could have applied the claimed compounds, including Maravoric in a predictable fashion for the purposes of reducing metastasis of breast cancer in a subject having Her-2 breast cancer.  Specifically, Zhang teaches that CCR5 inhibitors reduced HER2 positive breast cancer cell invasion and progression.  .


Claims 15, 20, 22-24 and 26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Karnoub et al., Nature, 2007, 449:557-565, IDS entered on 4 November 2016 (Karnoub).

Karnoub et al. teaches administering anti-CCL5, a CCR5 inhibitor, to a subject with basal breast cancer (same as a mouse inoculated with MDA-MB-231 tumor cells) to reduce cell metastasis to the lungs (entire document, page 562, see "Essential role for the CCL5-CCR5 loop; Methods, see "Animal studies"; specifically note, figure 5 in particular). Karnoub et al. further teaches that breast cancer cells treated with siCC5 to reduce CCR5 expressed have reduced metastasis in vivo when transplanted in nude mice (figure 5 in particular). Karnoub et al. further teaches performing immunoblot analysis and immunohistochemical staining to detect CCR5 protein expression in basal breast cancer cells (entire document, specifically METHODS, see "lmmunoassays" or "immunofluorescence"; note figures 5a and 5b in particular). Karnoub et al. also teaches performing RT-PCR analysis and microarray analyses of a cancer breast cancer tumor sample to show that CCL5 expression (same as CCR5 ligand) is elevated in breast cancer (entire document, specifically note Methods, see "RT-PCR analysis" or "Gene expression analysis"; figures 3e and 6).
Karnoub et al. does not specifically teach obtaining a sample, detecting CCR5 expression, and then administering a siCCR5 inhibitor. 
However, one of ordinary skill in the art at the time the invention was made would have been motivated to modify the method of treating breast cancer comprised of 
Substituting anti-CCL4 with siCCR5 in the method of modified Karnoub is a simple substitution of one known element for another to obtain predictable results (MPEP 2141 ).
Regarding claims 27-29, performing the method of modified Karnoub et al. will naturally inhibit the spread of the cancer form the primary tissue to a secondary site, reduction of colonization of cells of "about" 40, since inhibition of CCR5 is known to reduce breast cancer cell progression and invasion. Regarding claim 30, it would be obvious that the siCCR5 will be administered intravenously, intraperitoneally, or by infusion because siCCR5 is conventionally administered in such a manner.
One of ordinary skill in the art at the time the invention was made would have
had a reasonable expectation of success for modifying the method of treating breast cancer comprised of administering an anti-CCL5 antibody to include the method steps of measuring and comparing the expression of CCR5 protein or CCL5 mRNA in a breast tumor with a control sample and administering an siCCR5, in order to provide 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.


21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Rakha et al., Journal of Clinical Oncology, 2008, 26:2568-2581, IDS entered 4 November 2016 (Rakha).

Clark does not specifically teach further administering a chemotherapy agent to treat breast cancer. However these deficiencies are made up in Rakha et al.
Rakha et al. teaches treating breast cancer patient comprised of administering a chemotherapeutic agent (same as adjuvant therapy). Rakha further teaches that basal breast cancer patients are responsive to chemotherapy (page 2578, left column, lines 2- 8 in particular).
One of ordinary skill in the art at the time the invention was made would have been motivated to combine the method of treating breast cancer comprised of administering a compound of Clark with the method of administering chemotherapy to treat breast cancer as taught by Rakha et al., in order to form a method of treating breast cancer comprised of administering a CCR5 antagonist, and chemotherapy concomitantly or concurrently, because Clark teaches administering CCR5 inhibitors to a patient with breast cancer to reduce metastasis, and Rakha et al. teaches that patients with breast cancer is responsive to chemotherapy.
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the method of treating breast cancer comprised of administering a CCR5 antagonist., with the method of administering chemotherapy to treat breast cancer as taught by Rakha et al., in order to form a method of treating breast cancer comprised of administering a CCR5 antagonist and chemotherapy concomitantly or concurrently, because Clark teaches administering these compounds to a patient with breast cancer to reduce metastasis, and Rakha et al. teaches that patients with breast cancer is responsive to chemotherapy.


Applicant’s remarks do not deny this.  In this manner, any observed reduction breast cell cancer extravasation would have been an invariable consequence of the CCR5 administration, and at least prima facie obvious, see MPEP (“[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.”).  See also, In re Woodruff ("discovering and claiming a new benefit of an old process cannot render the process again patentable [emphasis applied].") 919 F. 2d 1575, 1578 (Fed. Cir. 1990).
The rejections are therefore maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-16, 18, 20-24 and 26-30 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of newly filed copending Application No. 16363981 (US20190314371 A 1 ). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated or obvious over the copending claims. Both the instant claims and copending claims are directed to a method of treating breast cancer comprising the same or similar active method steps. The instant claimed method is encompassed by the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642